DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments filed May 17, 2022, with respect to the prior art rejections of claims 1 and 4-14 have been considered but they are not persuasive. Applicant argues that the cited prior art, US 2017/0336558 (hereinafter “Endo”) and US 2016/0147012 (hereinafter “Wang”) does not teach or suggest the claimed limitation of the first refractive index 1 being in a range of 0.35 to 0.40. Applicant further argues that it is not merely enough to consider each limitation, but that the prior art must also teach or suggest every claimed limitation. However, Examiner has already addressed this limitation, as previously presented in claim 14. While neither Endo nor Wang explicitly teaches the claimed range for the first refractive index 1, one of ordinary skill in the art would be readily able to discover the optimal range for this result effective variable by routine experimentation, and would then optimize the first refractive index 1 accordingly in order to obtain desired optical properties. As such, Examiner has done more than simply consider this limitation. On the contrary, in light of the cited case law concerning optimization via routine experimentation, Examiner contends that the cited prior art does adequately suggest this limitation for purposes of an obviousness-type rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Endo.
Regarding claim 11, Endo teaches a universal optical fiber (30) comprising: a core (21), wherein the core is defined along a central longitudinal axis (Fig. 20; par. [0051]) of the universal optical fiber, wherein the core has a first radius (r1) and a refractive index (1); a cladding (24), wherein the cladding is defined by a third radius (r3) and a fourth radius (r4) of the universal optical fiber and has a refractive index (4) lesser than the refractive index 1 (Fig. 21); and a trench region (23), wherein the trench region is defined by a second radius (r2) and the third radius, wherein the trench region concentrically surrounds a buffer clad region (22), and a refractive index (3), and wherein the refractive index 3  is less than the refractive index 4 (Fig. 21).
The additional limitation; namely, that the first refractive index 1 is in a range of 0.35 to 0.40, appears to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the optical fiber of Endo as set forth in the above claim. The motivation would have been to achieve desired optical properties.
Regarding claims 12 and 14, Endo renders obvious the limitations of the base claim 11. Endo further teaches a trench region (23), wherein the trench region is defined by a second radius (r2) and the third radius r3 (Fig. 21); a buffer clad region (22), wherein the buffer clad region of the universal optical fiber concentrically surrounds the core of the universal optical fiber (Fig. 20), and wherein the cladding of the universal optical fiber concentrically surrounds the trench region of the universal optical fiber (Fig. 20).
The additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the optical fiber of Endo as set forth in the above claims. The motivation would have been to achieve desired optical properties.



Regarding claim 13, Endo teaches that the universal optical fiber has a mode field diameter in range of about 8.7 micrometer to 9.5 micrometer (par. [0065]), wherein the universal optical fiber has a macro-bend loss up to 0.03 decibel per 10 turn corresponding to wavelength of 1550 nanometer at bending radius of 15 millimeter (Table 1, Examples 1-6; par. [0083]).
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Wang.
Regarding claim 1, Endo teaches a universal optical fiber (30) comprising: a core (21) defined along a central longitudinal axis of the universal optical fiber (Fig. 20; par. [0051]), wherein the core has a first radius (r1) and a first refractive index (1); a buffer clad region (22) concentrically surrounding the core (Fig. 20), wherein the buffer clad region is defined between the first radius and a second radius (r2) and has a second refractive index (2) less than 1 (Fig. 21); a trench region (23) wherein the trench region is defined by the second radius and a third radius (r3) and a refractive index (3) and wherein D3 is less than a refractive index (4) (Fig. 21); and a cladding (24), wherein the cladding is defined by the third radius and a fourth radius (r4) of the universal optical fiber and the refractive index 4, wherein the universal optical fiber has a mode field diameter in range of about 8.7 micrometer to 9.5 micrometer (par. 65), wherein the universal optical fiber has a macro-bend loss up to 0.03 decibel per 10 turn corresponding to wavelength of 1550 nanometer at bending radius of 15 millimeter (Table 1, Examples 1-6; par. 83).

Endo does not teach that 3 is a negative refractive index and that 4 is less than 1 and 2. Wang teaches an optical fiber wherein a trench refractive index 3 is a negative refractive index and a cladding refractive index 4 (unlabeled baseline index of Fig. 1) is less than a core refractive 1 and a buffer refractive index 2 (Figs. 1, 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Endo with the relative refractive indices as taught by Wang. The motivation would have been to improve bend-insensitivity (par. [0011]).
The additional limitation; namely, that the first refractive index 1 is in a range of 0.35 to 0.40, appears to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the optical fiber of Endo as set forth in the above claim. The motivation would have been to achieve desired optical properties.
Regarding claim 4, Endo teaches that a first ratio of r2/r1 is in range of 1.5 to 2 (par. 190).
Regarding claim 5, Endo teaches that the universal optical fiber has a zero-dispersion wavelength in a range of about 1300 nanometer to 1324 nanometer (par. 84).
Regarding claim 6, Endo teaches that the core has the first radius r1 in range of about 4.8 micron to 5.5 micron (par. 76).
Regarding claim 7, Endo teaches a buffer clad region (22), wherein the buffer clad region has a second radius r2 in range of about 7.2 micron to 11 micron (pars. 76, 190).
Regarding claim 8, Endo teaches a trench region (23), wherein the trench region has the third radius r3 in range of about 15 micron to 20 micron (pars. 76, 190, 193).
Regarding claims 9 and 10, the additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the optical fiber of Endo as set forth in the above claims. The motivation would have been to achieve desired optical properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY M BLEVINS/Primary Examiner, Art Unit 2883